DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 04/11/2022, is acknowledged.

3.  Claims 16-27 are pending.

4.  It is noted that Applicant fails to elect a particular disease, rather Applicant elect the genus of cancer.  While this election is considered non-responsive to the previous Office Action, however, the Examiner has extended the search to cover all cancer. 

5.  Applicant’s election traverse of Group I , claims 16-23 (now claims 16-27)  directed to a method for treating a disease in  a subject with anti-OX40 antibody and the species of cancer, filed on 04/11/2022, is acknowledged.   

Applicant’s traversal is on the grounds that the Office Action is overly restrictive in further requiring election of, for example, a species of cancer as recited in claim 17.  Further disagrees that the claimed species are distinct  and there is an examination and search burden for these patentable distinct species.  This is not found persuasive because the claims list at least 70 species in the claims that are distinct because the pathological conditions differ in etiologies and therapeutic endpoints and each condition represents patentably distinct and independent, and searches of all groups would place an undue burden upon the examiner due to the distinct and divergent subject matter of each species. Further, a prior art search also requires a literature search.  It is an undue burden for the examiner to search more than one invention.

The requirement is still deemed proper and is therefore made FINAL.

6.  Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

7. Claims 16-18 and 22-27  are under examination as they read on a method for treating a disease in  a subject with anti-OX40 antibody and the species of cancer.

   
8.  Applicant’s IDS, filed 08/17/2020, is acknowledged.  
 
9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.  Claims 16-18 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 
Claims 22 encompasses treating a genus of disease requiring either stimulation of immune responses or suppression.

Claims 16-18 and 23 encompass treating a genus of cancer including prostate cancer, breast cancer, ovarian cancer, head and neck cancer, bladder cancer, melanoma, colorectal cancer, pancreatic cancer, lung cancer, leiomyoma, leiomyosarcoma, glioma, glioblastoma, esophageal cancer, liver cancer, kidney cancer, stomach cancer, colon cancer, cervical cancer, uterine cancer, liver cancer and a hematological cancer, B chronic lymphocytic leukemia (B-CLL), B and T acute lymphocytic leukemia (ALL), acute myeloid leukemia (AML), chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), hairy cell leukemia (HCL), myeloproliferative disorder/neoplasm (MPDS), myelodysplasia syndrome, non-Hodgkin's lymphoma (NHL), including Burkitt's lymphoma (BL), Waldenstrom's Macroglobulinemia, mantle cell lymphoma, AIDS-related lymphoma, Hodgkin's Lymphoma (HL), T cell lymphoma (TCL), multiple myeloma (MM), plasma cell myeloma, plamocytoma, giant cell myeloma, heavy- chain myeloma, and light chain or Bence-Jones myeloma.

Applicant is claiming that the agonistic anti-OX40 antibody can be the magic bullet against all diseases and all cancers.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The speciating on page 48, lines 6-13, discloses that OX40 stimulation (with agonists) is useful in treating a disease where the immune response (preferentially T-cell) need to be boosted.  For example, in treating cancer.  On the contrary OX40/OX40L blockade is useful in treating a disease in which inflammation needs to be reduced, for example during autoimmunity or allergy.  Ox40/OX40L blockade is usually done by using OX40L blockade is usually done by using OX40L blocking antibodies.

The specification identified anti-OX40 antibody, 4B2 (comprising SEQ ID NOs: 24 and 25) as agonist clone (see Example 3).  Example 1 shows that the binding of anti-OX40 antibody clones on activated human T-cells measured by the present CD3+OX40+ T cells.  

While Applicant discloses in specification the scientific theory underlying his invention. However, the scientific theory is very general and does not render the invention predictable. The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed methods with the agonistic anti-OX40 antibody are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the agonistic anti-OX40 antibody, encompassed by the claims. It is not clear that the effect of the anti-OX40 antibody is directly affecting the each and every disease including any cancers.

The specification fails to provide empirical data to show that the claimed methods would work in vivo. On the basis of the disclosed scientific theory, applicant concludes that the scope of the a anti-OX40 antibody that treat each and every disease including any cancer encompassed by the claimed invention and be provided as pharmaceutical compositions to treat any disease and any cancer. The ordinarily skilled artisan would find it unpredictable to distinguish between a general knowledge at the molecular level of conventional anti-OX40 antibody which stimulate the immune response involving many variable competing factors operating in a highly context-dependent manner in vivo.  The skilled in the art would find it unpredictable to stimulate the immune response can have a desirable effect in the context of each and every disease and cancer which is a complex system whose biological effects are finely balanced by the expression levels of competing immune cell signaling molecules, including OX40. 

The specification does not provide exemplification of animal model to treat each and every each and every disease including cancer in a subject with the claimed anti-OX40 antibody, 4B2.

While claimed anti-OX40 antibody, 4B2 comprising SEQ ID NO: 24 and 25 is agonistic antibody, claim 22 is directed to the treatment of each and every disease including those require immune response suppression with agonistic anti-OX40 antibody.

The claims encompass treating cancer with anti-OX40 antibody, 4B2 comprising SEQ ID NO: 24 and  25.

Nuebling et al (Cancer Immunol Res (2018) 6 (2): 209–221) show that AML cells express OX40, and exposure to an agonistic OX40 antibody (mAb) promotes leukemia cell proliferation and release of cytokines that influence growth and survival of the malignant cells (see abstract, page 10, left col., top ¶ and page 212, right col., last ¶).  Neubling et al teach that functional analyses using newly generated mAb with defined specificity and agonistic properties revealed that OX40 signaling can induce the release of cytokines that act as autocrine/paracrine growth and survival factors in AML and are associated with development and progression of the disease.  OX40 signaling enhanced viability/metabolic activity of the leukemic cells in a substantial proportion of the AML cases. It seems thus possible that OX40 confers a survival benefit for leukemic cells that is enacted through interaction with OX40L-bearing immune or bystander cells (page 217, let col., 1st ¶).

De Lartigue (OncologyLive, Vol. 21/No. 16, Volume 21, Issue 16) teaches (under Stepping on the Gas) that in a first-in-human study of 9B12/ MEDI6469 (NCT01644968), there were no tumor responses, although 40% of patients experienced regression of at least 1 metastatic lesion. Treatment was well tolerated, and there was significant evidence of immunomodulatory activity.20

A humanized version of this antibody, MEDI0562 (tavolimab), was subsequently developed to prevent patients from forming human anti-mouse antibodies, which limited the number of doses in the above trial.20 In a phase 1 trial in patients with advanced solid tumors (NCT02318394), there were no dose-limiting toxicities (DLTs), and 1 patient exhibited a partial response (PR), which lasted 16 weeks.21 AstraZeneca has since discontinued development of MEDI6469 and MEDI0562,5 but the latter is still being studied by academic groups.

Two notable OX40 agonists, MOXR0916 and PF-04518600, were tested22-25; however, development of the former was discontinued completely in 2019,5 and the latter is no longer listed in Pfizer’s development pipeline.26 Overall, OX40 agonists as monotherapy have failed to live up to expectations, with only modest antitumor activity.

According to experts in the field, part of the problem lies in challenges inherent to developing agonist antibodies. Because antagonist antibodies exhibit a classic dose-response relationship, they are well suited to dose escalation studies. However, searching for the highest tolerable dose of receptor agonists has the potential to exhaust T cells and negate any antitumor efficacy.4,5

Haddad et al (Autoimmunity. 2016 August ; 49(5): 298–311) teach that while some reports have shown suppression of autoimmunity upon treatment with an OX40 agonist, others have shown exacerbation of autoimmune disease instead (see abstract).  An OX40 agonist could increase Tregs in vivo and protect mice from developing EAE only when administered prior to the disease onset. In contrast, when administered after the disease onset, it failed to increase Tregs and exacerbated the disease (18) (page 2, 2nd ¶).

Garber (Media. Nature. Com) teaches that OX40 agonists have fared even worse than 4-1BB agonists. “So far clinical activity is very modest, if any,” says Melero.

Here, the dosing strategy may be key. “One of the reasons why OX40 didn’t work is that people do dose escalation, and [then use] the highest tolerable dose,” says Merghoub. “What they should have done is give the lowest bioactive drug amount.” That, he says, would reduce the risk of AICD.

Hoos agrees. “All the OX40s have failed,” he says. “We clearly treated them like antagonists, where we dosed as high as we could, as an industry. And when you dose as high as you can, you might end up exhausting the cell, and losing the effect.” Four years into clinical trials, GSK’s OX40 agonist remains in phase I. “We have not fully sorted out the biology of OX40 in patients,” says Hoos. (see page 4-5, under Learing from OX40 failures?). 

Garber refers to a review comment on a paper  on OX40 stating that “Why do we even work on these drugs? We know that they will never work.”  (see page 3, 1st col., 2nd ¶).

Garber teaches that clinical trails for OX40 agonist antibody  have fallen far short of seep effects.  In Genentech’s phase Ib trial of its OX40 agonist MOXR0916, combined with the PDL1 inhibitor atezolizumab, only 2 of 51 (4%) treated patients has a partial response.  Genentech discontinued its OX40 programme in May 2019. Agonist antibodies against other costimulatory receptors have fared similarly, with many of their programmes discontinued or suspended (see page 3, col., 3, 5th ¶). 

Given the relatively incomplete understanding in correlating between the agonistic anti-OX40 antibody and in vivo animal models to clinical treatment each and every disease including cancer treatment involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are drawn to the treatment of subjects suffering from each and every disease including cancer treatment using the agonistic anti-OX40 antibodies. No working empirical data demonstrating that the agonistic anti-OX40 antibodies comprising the claimed SEQ ID NOs: 24-25 would be use for the claimed treatments. The specification lacks empirical data on the in vivo efficacy of the anti-OX40 antibody having the claimed VH and VL on subjects including human. The experiments in the specification never successfully used the anti-OX40 antibody having the claimed SEQ ID NOs to treat each and every disease including cancer treatment.

The lack of any working examples is exacerbated because the invention is in a highly unpredictable art-cancer/infection/inflammation - and while the level of skill of in the art may be high, the state of the prior art is that it is in fact unknown and untested what are the underlying molecule and physiologic bases of the therapeutic effects of the agonistic anti-OX40 antibody having the claimed VH and VL in diseases including cancers.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

On the basis of the disclosed correlation of stimulation of immune response alone, applicant concludes that the scope of the claimed agonistic anti-OX40 antibody encompassed by the claimed invention can have biological activity to treat each and every disease or each and every cancer by stimulating the immune response in subject and be provided as pharmaceutical compositions to subjects. The specification fails to show the potential therapeutic benefit of anti-OX40 antibodies among patients with each and every disease including any cancer, inflammatory disease and viral infections.

It is not clear that the skilled artisan could predict the efficacy of the agonistic anti-OX40 antibody encompassed by the claimed invention on each and every diseases requiring either stimulation of immune responses or suppression including each and every cancers. The clinical value of such strategies remains to be seen.

Based on the stimulation of the immune response that the claimed antibodies stimulate immune response are useful therapeutically where enhancement of an immune response is beneficial.

However, there is no information regarding the correlation of the stimulating the immune response results to any real-life diseases. There is no information regarding what subsets of immune responses, immune cell types etc. are targeted by the claimed anti-OX40 antibodies with activities in stimulating the immune response.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

10. The anti-OX40 antibody (4B2)  comprising  SEQ ID NOs: 24 and 25 is free from prior art.


11.  No claim is allowed.

12.  The US-10781260-B2 and US-11142579-B2 cited on the PTO-892, discloses the claimed antibody, 4B2.


13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 22, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644